COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00394-CR


Gary Wayne Tarver                         §    From the 355th District Court

                                          §    of Hood County (CR11889)

v.                                        §    April 17, 2014

                                          §    Per Curiam

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that the total amount of “Court Costs,” after subtracting $930 in improperly-

assessed appointed attorney’s fees, is $594.           The order to withdraw funds

attached to and incorporated into the judgment as Attachment A is also modified

to state that the total amount of “court costs, fees and/or fines and/or restitution”

is $10,594.   It is ordered that the judgment of the trial court is affirmed as

modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM